DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 07/20/2022 is acknowledged by the Examiner. 

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-4, 7-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-8, 10-12, 15 and 17-19 of U.S. Patent No. 11,418,587 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader scope of claims 1-4, 7-12 and 15-19 of the instant application are fully disclosed by the narrower scope of claims 1, 3-5, 7-8, 10-12, 15 and 17-19 of U.S. Patent No. 11,418,587 B2.

Instant Application 17/869,425
US 11,418,587 B2
1. A method of documenting interactions in a cloud computing environment, the method comprising: creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; and causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting.
1. A method of documenting and verifying interactions in a cloud computing environment, the method comprising: creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting…
2. The method of claim 1, wherein the first entity is a user, wherein the method further comprises: creating the first profile based on at least one of: user preferences, demographics, service subscription with a 5G network service provider, payment method, or location of a device associated with the user.
3. The method of claim 1, wherein the first entity is a user, wherein the method further comprises: creating the first profile based on at least one of: user preferences, demographics, service subscription with a 5G network service provider, payment method, or location of a device associated with the user.
3. The method of claim 1, wherein the first entity is an Internet-of-Things ("loT") device, wherein the method further comprises: creating the first profile based on interactions of the IoT device with the 5G network, a location of the IoT device, service subscription with a 5G network service provider, and a payment method for the service subscription.
4. The method of claim 1, wherein the first entity is an Internet-of-Things (“IoT”) device, wherein the method further comprises: creating the first profile based on interactions of the IoT device with the 5G network, a location of the IoT device, service subscription with a 5G network service provider, and a payment method for the service subscription.
4. The method of claim 1, wherein the first entity is an Internet-of-Things ("loT") device, wherein the method further comprises: dynamically partitioning computing resources within the cloud computing environment for the IoT device based on the first profile, and a time-of-day in a location of the IoT device, to thereby provide on-demand access to content or services in the cloud computing environment to the IoT device over the 5G network.
5. The method of claim 1, wherein the first entity is an Internet-of-Things (“IoT”) device, wherein the method further comprises: dynamically partitioning computing resources within the cloud computing environment for the IoT device based on the first profile, and a time-of-day in a location of the IoT device, to thereby provide on-demand access to content or services in the cloud computing environment to the IoT device over the 5G network.
7. The method of claim 1, further comprising: receiving a triggering event that causes the blockchain ledger to re-engage.	
7. The method of claim 1, further comprising: receiving a triggering event that causes the blockchain ledger to re-engage….
8. At least one non-transitory, computer-readable medium, storing instructions, which when executed by at least one data processor, performs a method of documenting interactions in a cloud computing environment, the method comprising: creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; and causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting.
8. At least one non-transitory, computer-readable medium, storing instructions, which when executed by at least one data processor, performs a method of documenting and verifying interactions in a cloud computing environment, the method comprising: creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting….
9. The at least one non-transitory, computer-readable medium of claim 8, wherein the first entity is a user, wherein the method further comprises: creating the first profile based on at least one of: user preferences, demographics, service subscription with a 5G network service provider, payment method, or location of a device associated with the user.
10. The at least one non-transitory, computer-readable medium of claim 8, wherein the first entity is a user, wherein the method further comprises: creating the first profile based on at least one of: user preferences, demographics, service subscription with a 5G network service provider, payment method, or location of a device associated with the user.
10. The at least one non-transitory, computer-readable medium of claim 8, wherein the first entity is a device, wherein the method further comprises: creating the first profile based on interactions of the device with the 5G network, a location of the device, a service subscription with a 5G network service provider, or a payment method for the service subscription.
11. The at least one non-transitory, computer-readable medium of claim 8, wherein the first entity is an Internet-of-Things (“IoT”) device, wherein the method further comprises: creating the first profile based on interactions of the IoT device with the 5G network, a location of the IoT device, service subscription with a 5G network service provider, and a payment method for the service subscription.
	
11. The at least one non-transitory, computer-readable medium of claim 8, wherein the first entity is an Internet-of-Things ("loT") device, wherein the method further comprises: creating the first profile based on interactions of the IoT device with the 5G network, a location of the IoT device, service subscription with a 5G network service provider, and a payment method for the service subscription.
11. The at least one non-transitory, computer-readable medium of claim 8, wherein the first entity is an Internet-of-Things (“IoT”) device, wherein the method further comprises: creating the first profile based on interactions of the IoT device with the 5G network, a location of the IoT device, service subscription with a 5G network service provider, and a payment method for the service subscription.
	
12. The at least one non-transitory, computer-readable medium of claim 8, wherein the first entity is an Internet-of-Things ("loT") device, wherein the method further comprises: dynamically partitioning computing resources within the cloud computing environment for the IoT device based on the first profile, and a time-of-day in a location of the IoT device, to thereby provide on-demand access to content or services in the cloud computing environment to the IoT device over the 5G network.
12. The at least one non-transitory, computer-readable medium of claim 8, wherein the first entity is an Internet-of-Things (“IoT”) device, wherein the method further comprises: dynamically partitioning computing resources within the cloud computing environment for the IoT device based on the first profile, and a time-of-day in a location of the IoT device, to thereby provide on-demand access to content or services in the cloud computing environment to the IoT device over the 5G network.
15. A system for documenting interactions in a cloud computing environment, the system comprising: a memory; a processor in communication with the memory, the processor operable to execute software modules, the software modules comprising: a partition module configured to: create a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network, and create a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; and a distributed ledger module configured to: cause to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting.
15. A system for documenting and verifying interactions in a cloud computing environment, the system comprising: a memory; a processor in communication with the memory, the processor operable to execute software modules, the software modules comprising: a partition module configured to: create a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network, and create a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; and a distributed ledger module configured to: cause to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting..
16. The system of claim 15, wherein the first entity is a user, wherein the partition module is further configured to: create the first profile based on at least one of: user preferences, demographics, service subscription with a 5G network service provider, payment method, or location of a device associated with the user.
17. The system of claim 15, wherein the first entity is a user, wherein the partition module is further configured to: create the first profile based on at least one of: user preferences, demographics, service subscription with a 5G network service provider, payment method, or location of a device associated with the user.
17. The system of claim 15, wherein the first entity is an Internet-of-Things ("loT") device, wherein the partition module is further configured to: create the first profile based on interactions of the IoT device with the 5G network, a location of the IoT device, service subscription with a 5G network service provider, and a payment method for the service subscription.
18. The system of claim 15, wherein the first entity is an Internet-of-Things (“IoT”) device, wherein the partition module is further configured to: create the first profile based on interactions of the IoT device with the 5G network, a location of the IoT device, service subscription with a 5G network service provider, and a payment method for the service subscription.
18. The system of claim 15, wherein the first entity is an Internet-of-Things ("loT") device, wherein the partition module is further configured to: dynamically partition computing resources within the cloud computing environment for the IoT device based on the first profile, and a time-of-day in a location of the IoT device, to thereby provide on-demand access to content or services in the cloud computing environment to the IoT device over the 5G network.
19. The system of claim 15, wherein the first entity is an Internet-of-Things (“IoT”) device, wherein the partition module is further configured to: dynamically partition computing resources within the cloud computing environment for the IoT device based on the first profile, and a time-of-day in a location of the IoT device, to thereby provide on-demand access to content or services in the cloud computing environment to the IoT device over the 5G network.



Allowable Subject Matter

4.	Claims 5-6, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting…in combination with other limitations recited as specified in claim 1.

In claim 8,… creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting…in combination with other limitations recited as specified in claim 8.

In claim 15,… create a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network, and create a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; and a distributed ledger module configured to: cause to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting…in combination with other limitations recited as specified in claim 15.

The first closest prior art of record is Duan et al, US 2019/0149600 (as cited in the IDS dated 07/20/2022) hereafter Duan. Duan [0003], [0021]-[0022] disclose a blockchain is a distributed system therefore before adding a transaction to a blockchain ledger, all peers need to reach a consensus status and the blockchain system includes common blockchain elements, such as a group of blockchain nodes which may be assigned peer blockchain nodes ‘peer nodes’ which participate in the blockchain transaction addition and validation/consensus process. Duan does not explicitly disclose creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting (as disclosed in claims 1, 8 and 15). 

The second closest prior art of record is Christidis et al, US 2019/0182055 (as cited in the IDS dated 07/20/2022) hereafter Christidis. Christidis [0045], [0072], [0075] discloses performing a consensus determination via a plurality of blockchain member nodes to accept or reject the blockchain transaction and identifying a blockchain transaction requiring completion, identifying one or more task requests associated with the blockchain transaction, determining a plurality of different qualifications required to complete the one or more task requests, and determining a subset of a plurality of service provider blockchain members which qualify to complete the one or more task requests based on one or more of the different qualifications comprising a location, a skill set, a user preference and a cost function associated with the subset of the plurality of service provider blockchain members. Christidis does not explicitly disclose creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting (as disclosed in claims 1, 8 and 15).

The third closest prior art of record is Pandey US 2021/0303552 (as cited in the IDS dated 07/20/2022) hereafter Pandey. Pandey [0036], [0089] discloses if an institution wishes to join the permissioned blockchain, other institutional members may vote, or a board may decide whether to grant permission and consumers may initiate transactions to search for and access data meeting a specified set of criteria (e.g., within a threshold price range, from a specified subset of providers, targeting users matching a specified profile). Panday does not explicitly disclose creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting (as disclosed in claims 1, 8 and 15).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gurin, US 2021/0209237 paragraph teaches connection and exchange of data among IoT devices and a cloud platform using the blockchain protocol.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469